Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.866 Filed 02/11/21 Page 1 of 25




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION



 MITSUIYA       INDUSTRIES        CO.,          2:20-CV-10941-TGB
 LTD.,


                  Plaintiff,
                                          ORDER GRANTING IN PART
                                           AND DENYING IN PART
                                          DEFENDANTS’ MOTION TO
       vs.
                                           DISMISS, AND DENYING
                                             MOTION TO STRIKE
 FORMED FIBER
 TECHNOLOGIES, INC., et al.,


                  Defendants.

      Plaintiff Mitsuiya Industries Co., LTD. (“Mitsuiya”) brought this

complaint against Formed Fiber Technologies, Inc. (“FFT Inc.”) and a

group of related corporate defendants, alleging breach of contract, unjust

enrichment, and trade secret misappropriation under state and federal

law. The current operative pleading is a first amended complaint

(“FAC”). ECF No. 23. Defendants filed a motion to dismiss which

specifically seeks dismissal of one defendant and four counts (some in

part, some entirely) and includes a motion to strike parts of the FAC.

ECF No. 25. For the following reasons, Defendants’ motion will be

GRANTED in part and DENIED in part. The motion to dismiss Count

                                     1
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.867 Filed 02/11/21 Page 2 of 25




I of the FAC, and seeking to dismiss Defendant FFT Inc., will be

GRANTED. The motion to dismiss parts of Counts II and III and to

entirely dismiss Counts IV and V, as well as the motion to strike, will be

DENIED.
                           I.    BACKGROUND

      Plaintiff Mitsuiya is a manufacturer of automobile parts for Toyota

Motor Corporation and its affiliates. It also regularly licenses its

technology to other manufacturers, who can then manufacture and sell

parts to Toyota. Defendant Formed Fiber Technologies, Inc. (“FFT Inc.”)

was one such manufacturer, incorporated in Delaware, that entered into
a technology licensing agreement (“TLA”) with Mitsuiya in 2004. In

exchange for technology specs for manufacturing fender liners, trunk

trim, and other interior trim parts, as well as technical support, FFT Inc.
agreed to pay Mitsuiya a percentage of any sales of these products as

royalties. First Am. Compl., ECF No. 23, PageID.308-09.

      Mitsuiya and FFT Inc. did business under this agreement without
incident for almost ten years. In 2013, Mitsuiya alleges that FFT Inc.

went through a reorganization where its assets were sold to a new

company and its management changed. ¶¶ 59-83, ECF No. 23,
PageID.331-38. It also alleges that around this time FFT Inc. fell behind

on its royalty payments. Id. at PageID.347. On December 31, 2013, a

certificate of dissolution for FFT Inc. was filed in Delaware. Id. at ¶ 73,


                                     2
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.868 Filed 02/11/21 Page 3 of 25




PageID.335. FFT Inc.’s successor in interest is Defendant FFT

Technologies. Tr. 10/15/20 at 8:9-12, ECF No. 36, PageID.803.

      According to Mitsuiya, it received no royalties for a period of about

eighteen months. ECF No. 23, PageID.352. In June 2014 executives from
Mitsuiya and FFT Technologies met to negotiate a schedule for

repayment and an accommodation regarding future royalty rates. Id.

After this meeting, Mitsuiya entered into two agreements, one entitled
“Agreed Matters” and a second called “Revised Agreed Matters” (“AM”

and “RAM,” respectively). ECF No. 23, PageID.470-74. In these contracts,

Mitsuiya and FFT Technologies1 agreed on a payment schedule for
missed royalties, agreed to a temporary reduction in the royalty rate, and

agreed that future royalties “will be discussed.” Id.

      After the AM and RAM were signed, Mitsuiya alleges that FFT
Technologies made only some of the required payments. ¶¶ 231-33, ECF

No. 23, PageID.379. No agreement on a new royalty rate was ever

reached. Id. at ¶ 166, PageID.363. Mitsuiya also alleges it made multiple

unsuccessful attempts to follow up on missed payments and to engage

FFT Technologies in discussions concerning other terms of the RAM. Id.

at PageID.359-64. Finally, in April 2017, the TLA was terminated. Id. at


1The agreements are signed on behalf of “Formed Fiber Technologies,
LLC,” which Defendants indicate is a prior name for FFT Technologies.
See Chart, ECF No. 35, PageID.793. The parties do not disagree that
Defendant FFT Technologies is bound by the agreements. Tr. 10/15/20,
ECF No. 36, PageID.803, 822.
                                  3
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.869 Filed 02/11/21 Page 4 of 25




PageID.309. Mitsuiya alleges that despite the termination of the

licensing agreement, even through to the present day, some or all of the

Defendants continue to use Mitsuiya’s proprietary technology without

authorization or the payment of any royalties. Id. at PageID.339.
      Mitsuiya filed its complaint on April 16, 2020. Defendants filed this

Motion to Dismiss in lieu of an answer on June 18. They seek to (1)

dismiss FFT Inc. as a defendant, (2) dismiss Count I of the FAC, which
is only against FFT Inc., (3) dismiss in part Counts II and III, making

breach of contract allegations against FFT Technologies (Count II) and

FFT Holdings (Count III) , (4) dismiss Count IV, alleging liability for FFT

Auburn, FFT Sidney, and Conform as alter egos for FFT Inc., FFT

Technologies, and/or FFT Holdings, (5) dismiss Count V, alleging unjust

enrichment against any defendants not having contractual liability, and
(6) strike various sections of the FAC as “redundant, immaterial, or

scandalous.” The motion was fully briefed and the Court held a hearing

on October 15, 2020.

                       II.   STANDARD OF REVIEW

      Rule 12(b)(6) of the Federal Rules of Civil Procedure permits

dismissal of a lawsuit or claim where the defendant establishes the

plaintiff’s “failure to state a claim upon which relief can be granted.”

Jones v. City of Cincinnati, 521 F.3d 555, 562 (6th Cir. 2008).

Consideration of a Rule 12(b)(6) motion is confined to the pleadings. Id.

In evaluating the motion, courts “must construe the complaint in the
                                     4
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.870 Filed 02/11/21 Page 5 of 25




light most favorable to the plaintiff, accept all well-pled factual

allegations as true and determine whether the plaintiff undoubtedly can

prove no set of facts consistent with their allegations that would entitle

them to relief.” League of United Latin Am. Citizens v. Bredesen, 500 F.3d
523, 527 (6th Cir. 2007) (citing Kottmyer v. Maas, 436 F.3d 684, 688 (6th

Cir. 2006)).

      Though this standard is liberal, it requires a plaintiff to provide
“more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action” in support of her grounds for entitlement

to relief. Albrecht v. Treon, 617 F.3d 890, 893 (6th Cir. 2010) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007)). Under Ashcroft v. Iqbal,

the plaintiff must also plead “factual content that allows the court to

draw the reasonable inference that the defendant is liable for the
misconduct alleged.” 556 U.S. 662, 678 (2009) (citation omitted). A

plaintiff falls short if she pleads facts “merely consistent with a

defendant’s liability” or if the alleged facts do not “permit the court to

infer more than the mere possibility of misconduct.” Albrecht, 617 F.3d

at 893 (quoting Iqbal, 556 U.S. at 678-79).

                          III. ANALYSIS
    A.    Motion to Dismiss Count I and to dismiss FFT Inc. as a
          defendant
      Defendants state that Plaintiff fails to make out a claim against

FFT Inc. because it was dissolved in 2013. ECF No. 25, PageID.499; Tr.


                                     5
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.871 Filed 02/11/21 Page 6 of 25




10/15/20 at 11:6-10, ECF No. 36, PageID.806. The capacity of an

organization to be sued is determined by the law of the state under which

it was organized. Fed. R. Civ. P. 17(b)(2). FFT Inc. was incorporated

under the law of Delaware in 2003. ¶ 2, ECF No. 23, PageID.312. Under
Delaware law, corporations may be sued “for the term of 3 years from . .

. expiration or dissolution or for such longer period as the Court of

Chancery shall in its discretion direct.” DEL. CODE ANN. tit. 8, § 278
(2010).

      Here, FFT Inc. appears to have been dissolved at the end of 2013.

ECF No. 25, PageID.499. Without any extension from the Court of

Chancery, it could only be sued until the end of 2016. This lawsuit was

brought in 2020. Consequently, Plaintiff cannot bring a claim against

FFT Inc.
      Plaintiff concedes that FFT Inc. filed dissolution paperwork in

Delaware but argues that this was a “paper” dissolution and should be

considered invalid for at least three reasons. ECF No. 31, PageID.580-83.

First, it says Defendants did not publish notice of dissolution or provide

Mitsuiya with notice. But notice is not required under Delaware law,

which says a corporation “may give notice” after a corporation has been
dissolved. 8 DEL. CODE ANN. tit. 8, § 280(a)(1) (2010) (emphasis added).

Mitsuiya does not point to any authority to the contrary. ECF No. 31,

PageID.583. Second, Plaintiff points to a financing statement filed
against FFT Inc. by a third-party creditor in 2019 as evidence that FFT
                                     6
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.872 Filed 02/11/21 Page 7 of 25




Inc. still exists. Ex. A, Mot. to Dismiss, ECF No. 25, PageID.523-27. Even

viewing the evidence in the light most favorable to Plaintiff, without

some corroborating evidence of continued business activities the Court

cannot reasonably conclude the financing statement shows FFT Inc. still
existed in 2019. There is no statutory or caselaw support for the position

that a financing statement filed by another party can revive a dissolved

corporation. Third, Plaintiff claims the AM and RAM signed in 2014
“affirmatively represented to Mitsuiya that FFT Inc. remained in

existence.” ECF No. 31, PageID.581. But the signatory named in the text

of the documents is FFT LLC, not FFT Inc. ECF No. 23, PageID.470-74.

Defendants state on the record that FFT LLC is a successor in interest to

FFT Inc, not the same entity. ECF No. 35, PageID.793.

      So, FFT Inc. no longer exists. But Mitsuiya argues in the
alternative that Delaware law gives it the right to petition for the

creation of a trust to collect on FFT Inc.’s assets up until ten years after

its dissolution, or until 2024. DEL. CODE ANN. tit. 8, § 279 (2010). While
this is true, the life of a corporation can only be extended in a manner

that the “Court of Chancery shall in its discretion direct.” Id. at § 278.

Plaintiff has not asked the Delaware Court of Chancery to establish such
a trust, nor has it explicitly asked this Court for one, instead suggesting

this Court could authorize one because the parties agreed in the TLA that

“any and all litigation” should be brought in the Eastern District of

Michigan. Tr. 10/15/20, ECF No. 36, PageID.822-23. The Court disagrees.
                                     7
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.873 Filed 02/11/21 Page 8 of 25




The Delaware statutes are clear in that they vest the Court of Chancery

with the power to create a trust. DEL. CODE ANN. tit. 8, §§ 278, 279 (2010).

This Court has found no examples of courts outside the Delaware Court

of Chancery’s jurisdiction creating trusts under this statute, and a

decision between the parties to make the Eastern District of Michigan

the venue for litigation does not grant this Court the ability to revive a

corporate entity under the laws of another state.
      The Court finds that Plaintiff has failed to state a claim against

FFT Inc. Defendant’s motion is therefore granted to dismiss FFT Inc. as

a defendant in the FAC. The motion is also granted to dismiss Count I of
the FAC in its entirety, because it alleges breach of contract against FFT

Inc. only.
    B.    Counts II and III—Breach of contract against FFT
          Technologies and FFT Holdings
      Plaintiff makes four breach of contract allegations, and Defendants

want to dismiss two: (1) failure to negotiate a new royalty rate in good

faith and failure to reach agreement on a new royalty rate, and (2) failure

to provide Mitsuiya access to corporate books for an audit in April 2019.2

ECF No. 25, PageID.504-05. Counts II and III of the FAC are

substantially similar and make the same claims against both FFT


2 Defendants do not seek to dismiss the breach of contract claims that
allege “failing to timely make arrears payments” and “continuing to use
Mitsuiya’s Technology after May 1, 2017 to the present.” ECF No. 25,
PageID.504-05; Tr. 11/1/20 at 13:16-19, ECF No. 36, PageID.808.
                                    8
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.874 Filed 02/11/21 Page 9 of 25




Technologies (Count II) and FFT Holdings (Count III). See ECF No. 23,

PageID.385-95 (Count II), PageID.395-403 (Count III). Defendants do not

argue that there is any difference in liability between FFT Technologies

and FFT Holdings on these breach of contract claims. See Tr. 10/15/20 at
13:16-22, ECF No.36, PageID.808. At the Court’s request, Defendants

have filed a chart defining the relationships between the various

corporate entities which states that FFT Holdings is the 100% owner of
FFT Technologies. ECF No. 35, PageID.793. FFT Technologies is the

entity that executed the AM and the RAM. ECF No. 23, PageID.470-74.

Therefore, without making any specific findings about the relationship

between the two entities other than what the parties have already

conceded, the Court will evaluate the claims regarding Counts II and III

together and apply the same conclusion to the motion to dismiss for both
counts.

      i.    Choice of law

      There is a threshold question that must be addressed regarding

choice of law. A federal court applies the choice-of-law principles of the

state in which it sits. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487,

496 (1941); Wallace Hardware Co. v. Abrams, 223 F.3d 382, 391 (6th Cir.

2000). Michigan follows the Second Restatement to resolve conflict of law

questions in contract cases. Chrysler Corp. v. Skyline Indus. Servs., Inc.,

528 N.W.2d 698, 703 (Mich. 1995). Where the parties have agreed to a

choice of law, such an agreement is generally upheld unless the chosen
                                     9
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.875 Filed 02/11/21 Page 10 of 25




 state has no substantial relationship to the transaction or applies a law

 that would contradict the fundamental public policy of a state with a

 greater interest in the transaction. Id. at 704. In the absence of an

 expressed choice of law, courts should determine which state has the
 most significant relationship to the contract, by considering “(a) the place

 of contracting, (b) the place of negotiation of the contract, (c) the place of

 performance, (d) the location of the subject matter of the contract, and (e)
 the domicil, residence, nationality, place of incorporation and place of

 business of the parties.” Restatement (Second) of Conflict of Laws § 188

 (1971); see also Ramakrishna v. Besser Co., 172 F. Supp. 2d 926, 932 (E.D.

 Mich. 2001).

      Both parties agree that Maine law covers the TLA pursuant to a

 valid forum selection clause. ECF No. 31, PageID.583; ECF No. 33,
 PageID.781.    The    Court    has   not   identified   any   public   policy

 considerations or other reasons not to honor this clause.

      The AM and RAM are silent as to the choice of law, but they do

 reference the TLA. ECF No. 23, PageID.470-74. The RAM specifically

 states that the parties “desire to supplement the TLA by entering into

 this Memorandum.” ECF No. 23, PageID.473. Plaintiff indicated at oral

 argument that the AM and RAM might be governed by either Maine or

 Japanese law. Tr. 10/15/20, ECF No. 36, PageID.826. The AM was

 negotiated and signed in Japan and Mitsuiya is a Japanese company. But

 issues regarding royalties covered in the AM and RAM all concern a U.S.-
                                      10
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.876 Filed 02/11/21 Page 11 of 25




 based party, FFT Technologies, with a Maine address and at least some

 operations there. See Maine Department of the Secretary of State

 Corporate Name Search, https://perma.cc/8B43-KLMG; Tr. 10/15/20 at

 19:18-24, ECF No. 36, PageID.814. Additionally, the core purpose or

 “subject matter” of the AM and RAM is to supplement the TLA, which is

 explicitly governed by Maine law. It would create unnecessary

 complication and potentially a lack of uniformity if the Court were to

 apply one body of law to the contract and another to the addendum to

 that same contract. See Restatement (Second) of Conflict of Laws § 6

 (1971) (“factors relevant to the choice of the applicable rule of law include
 . . . certainty, predictability and uniformity of result, and . . . ease in the

 determination and application of the law to be applied.”). The Court finds

 that Maine law also governs the AM and RAM.
       ii.   Breach of contract analysis

       Under Maine law, at the motion to dismiss stage a court must first

 determine if the provision at issue is ambiguous or not. Halco v. Davey,
 919 A.2d 626, 629 (Me. 2007). If the provision is not ambiguous, the

 question of its meaning is a matter of law and may be decided by the

 court. The court must then decide if the plaintiff alleges sufficient facts

 to make out a breach of the provision such that the claim survives. Id.

 The elements of breach of contract in Maine are “(1) breach of a material

 contract term; (2) causation; and (3) damages.” Maine Woods Pellet Co.,
 LLC v. W. World Ins. Co., 401 F. Supp. 3d 194, 199–200 (D. Me. 2019)
                                       11
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.877 Filed 02/11/21 Page 12 of 25




 (citing Me. Energy Recovery Co. v. United Steel Structures, Inc., 724 A.2d

 1248 (Me. 1999)).

      If the provision is ambiguous, however, both its meaning and the

 question of whether there was a breach become questions for the fact
 finder, and the claim must survive dismissal. Halco v. Davey, 919 A.2d at

 629. For a term to be ambiguous, it must be “reasonably susceptible of

 different interpretations.” Tondreau v. Sherwin-Williams Co., 638 A.2d

 728, 730 (Me. 1994).
            a. Alleged breach (1)—failure to negotiate a new
               royalty rate in good faith and failure to reach
               agreement on a new royalty rate
      Defendants first seek to dismiss the breach of contract claim

 involving royalty rate negotiations. The specific language regarding
 setting a new royalty rate states that “Future Royalties after January

 2016 will be discussed between the Parties.” ECF No. 23, PageID.471.3

 Defendants concede that the TLA, AM, and RAM establish a duty to

 “discuss” the royalty rate that would apply after January 2016. ECF No.

 25, Page ID.505. The Court therefore considers this claim to be alleging

 that Defendants breached their duty to “discuss” future royalties.




 3 The AM and RAM are largely duplicative in their terms and scope.
 Because it is the later-executed of the two agreements, the RAM and its
 terms will be referred to by the Court, unless it is necessary to discuss
 differences between the two documents due to the nature of a specific
 legal claim.
                                     12
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.878 Filed 02/11/21 Page 13 of 25




      In order to address the merits of the motion to dismiss this breach

 of contract claim, the Court must first consider whether the meaning of

 the duty to “discuss,” as it is used in the RAM, is ambiguous. The parties

 advance different understandings of what it means to “discuss.”
 Defendants emphasize the importance of literal discussion, indicating

 that “going back and forth by the parties, sharing offers, counteroffers,

 even having meetings” would suffice. Tr. 10/15/20 at 14:10-14, ECF No.
 36, PageID.809. In the FAC, Plaintiff suggests that the term “discuss”

 includes a requirement of reaching some resolution, or at least of

 conducting negotiations in good faith in order to reach agreement on the

 new royalty rate.

      The RAM is a short document; it contains no definition for the term

 “to discuss.” However, the four corners of the RAM provide some context:
 it opens with background information about “unbalanced royalties (sic)

 payment” and outlines a plan for repayment of past due royalties,

 forgiveness of some future due royalties, and a desire to “supplement” the

 TLA. It appears primarily to be a short-term roadmap. There is no

 explicit requirement that a new royalty rate must be agreed upon by a

 certain date, but neither is there any language suggesting that either

 party had the right to avoid good faith negotiations and to wait the

 agreement out until it was terminated by default. ECF No. 23,

 PageID.471-72. With that backdrop, it is understandable that both sides

 see their positions as reasonable.
                                      13
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.879 Filed 02/11/21 Page 14 of 25




      Again, the operative language provides: “Future Royalties after

 January 2016 will be discussed between the Parties.” The term “will be

 discussed” could reasonably be interpreted broadly, as in (1) “Future

 Royalties will be the subject of communication between the parties,” or
 they could be interpreted in a manner more tailored to the context of the

 parties’ relationship, as in (2) “Future Royalties will be the subject of good

 faith negotiations between the parties with a view toward reaching an
 agreement on them.” The materials cited by parties or in the RAM itself

 provide scant support for making one definition or the other obviously

 correct, raising a serious question as to whether it would be reasonably

 possible to give the term different meanings.4

      Consequently, at this stage the Court concludes that the term “will

 be discussed” is ambiguous. Should the parties present evidence at the
 summary judgment stage bearing on this question, it may be

 reconsidered. See, e.g., Tondreau, 638 A.2d at 730. But based on the

 pleadings, the Court finds this term “reasonably susceptible” to different


 4There does not seem to be a consensus among courts as to what satisfies
 a duty to “discuss” and whether it is materially different than a duty to
 “negotiate,” further indication that the term is open to different
 interpretations. See, e.g., Novelis v. Anheuser-Busch, 559 F.Supp.2d 877
 (N.D. Ohio 2008) (finding that duty to “discuss” is a lower burden than to
 “negotiate” without adopting a specific definition); Cardonet, Inc. v. IBM
 Corp., No. C-06-06637RMW, 2008 WL 941707, at *1 (N.D. Cal. Apr. 7,
 2008) (finding breach of contract allegation sufficient to survive summary
 judgment because the meaning of a contractual provision to “meet to
 discuss” is a question of fact for trial).
                                       14
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.880 Filed 02/11/21 Page 15 of 25




 meanings. As Defendants concede that this claim survives if the term is

 found to be ambiguous, ECF No. 33, PageID.780, the motion to dismiss

 this breach of contract claim will be denied.
            b. Alleged breach (2)—failure to provide Mitsuiya
               access to corporate books for an audit
      Defendants also seek to dismiss the breach of contract claim that

 they failed to provide Mitsuiya with access to their corporate books for

 an audit in 2019, pursuant to Article 9 of the TLA. ECF No. 23,

 PageID.462. Defendants argue that because the TLA was terminated on

 April 30, 2017, Mitsuiya no longer had a right to audit their books in
 2019. ECF No. 25, PageID.508. Mitsuiya counters that its right to audit

 the books “vested” and therefore survived the termination of the

 agreement. ECF No. 31, PageID.590.
      The Supreme Court has held that “structural provisions relating to

 remedies and dispute resolution . . . may in some cases survive in order

 to enforce duties arising under the contract.” Litton Fin. Printing Div. v.
 N.L.R.B., 501 U.S. 190, 208 (1991). “A postexpiration grievance can be

 said to arise under the contract only where it involves facts and

 occurrences that arose before expiration, where an action taken after

 expiration infringes a right that accrued or vested under the agreement,

 or where, under normal principles of contract interpretation, the

 disputed contractual right survives expiration of the remainder of the

 agreement.” Id. at 205-06.

                                     15
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.881 Filed 02/11/21 Page 16 of 25




      Litton’s holdings are most commonly applied to arbitration

 provisions in contracts, which are often found to survive termination if a

 dispute arises under the original contract. See, e.g., S. Bay Bos. Mgmt. v.

 Unite Here, Local 26, 587 F.3d 35, 42-43 (1st Cir. 2009). Plaintiff has not
 identified an analogous case where an audit provision was interpreted to

 be an example of a “structural provision[] relating to remedies and

 dispute resolution,” such that it could survive termination of a contract.
 However, it is significant that the language in the TLA specifies Mitsuiya

 can audit Defendants’ books “to the extent necessary to verify the

 accuracy of the royalty payments and statement required hereunder.”

 ECF No. 23, PageID.462. This ability to audit Defendants’ books is not

 specified to occur at a regular frequency, meaning it was not a routine

 business practice or characteristic of the business relationship between
 Plaintiff and Defendants. Rather, construing the TLA in the light most

 favorable to Mitsuiya, the audit provision existed to ensure Mitsuiya

 would have the ability to gather relevant evidence in the event of a

 dispute about royalty payments.

      And that is exactly what happened in 2019—Mitsuiya wanted to

 audit Defendants’ books in order to understand if Defendants were in

 breach of royalty payment obligations from the time period when the

 agreement was still in force. Mitsuiya alleges Defendants were behind on

 royalties as early as 2013, a grievance that “involves facts and

 occurrences that arose before expiration.” The dispute therefore arose
                                     16
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.882 Filed 02/11/21 Page 17 of 25




 under the contract, and under Litton the audit provision could still be

 invoked to attempt to resolve it even after termination.

      Although damages will have to be articulated with more specificity

 if the Plaintiff is to eventually recover on this claim, at the motion to
 dismiss stage the Court finds Plaintiff has provided sufficient facts to

 allege a breach of contract based on Defendants’ refusal to allow Mitsuiya

 to audit their books in 2019.
      Because both challenged breach of contract allegations survive

 against both Defendants, the motion to dismiss in part Count II (against

 FFT Technologies) and Count III (against FFT Holdings) is denied.
     C.   Count IV—Alter-ego liability of FFT Auburn, FFT Sidney,
          and Conform as to FFT Technologies5
      Defendants do not dispute that FFT Technologies is a successor to
 FFT Inc. and responsible for any of FFT Inc.’s outstanding obligations or

 liabilities under the TLA. Tr. 10/15/20, ECF No. 36, PageID.803-04. But

 Plaintiff also alleges that three other named defendants—FFT Auburn,
 FFT Sidney, and Conform—are similarly liable because they are alter

 egos of FFT Technologies, or corporate entities created to “conceal assets”

 and to give the impression that FFT Technologies had more financial


 5Plaintiffs also make allegations in this Count against FFT Holdings as
 the entity that “purportedly assumed” FFT Technologies. ECF No. 23,
 PageID.403. As discussed supra Section III.B, without making any
 specific conclusions about their relationship, for ease of understanding
 the Court will only refer to FFT Technologies rather than mentioning
 both entities’ names.
                                     17
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.883 Filed 02/11/21 Page 18 of 25




 capacity than it actually did, thereby inducing Mitsuiya to enter into the

 AM and RAM with the idea that Defendants’ debts could and would be

 repaid. ¶¶ 321, 327-29, ECF No. 23, PageID.407-10. Defendants argue

 that Plaintiff has not provided sufficient specific facts to allege alter ego
 liability, and these three named defendants are not parties to any

 agreement or contract in question and cannot be held liable. ECF No. 25,

 PageID.508-10.
    i.      Choice of law

          As a preliminary matter, the parties do not clearly identify what

 law should properly be applied to this claim. Plaintiff suggests Maine or

 Michigan law, ECF No. 31, PageID.592-93; Defendants cite Delaware

 and Michigan law, ECF No. 25, PageID.511-12. Given the elements of

 fraud present in this allegation, it is properly construed as an action in
 tort for choice-of-law purposes. Lim v. Miller Parking Co., 548 B.R. 187,

 203 (E.D. Mich. 2016). “Under Michigan's choice-of-law rules concerning

 tort claims, there is a presumption that Michigan law applies unless

 there is a rational reason to displace it.” Id. at 204. The Court has not

 identified any strong reasons to displace Michigan law, and parties do

 not either. ECF No. 31, PageID.592-93. Therefore, the Court will proceed

 under the presumption and apply Michigan law.

    ii.     Alter ego liability analysis

          To find alter ego liability, a court must determine that “1) the

 corporate entity is a mere instrumentality of another entity or individual;
                                      18
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.884 Filed 02/11/21 Page 19 of 25




 (2) the corporate entity was used to commit a fraud or wrong; and (3) the

 plaintiff suffered an unjust loss.” Llewellyn-Jones v. Metro Prop. Grp.,

 LLC, 22 F. Supp. 3d 760, 796 (E.D. Mich. 2014). The factors that courts

 consider in determining whether one entity was a “mere instrumentality”
 of another include “undercapitalization of the corporation, the

 maintenance of separate books, the separation of the corporate and

 individual finances, the use of the corporation to support fraud or
 illegality, the honoring of corporate formalities, and whether the

 corporation is merely a sham.” Laborers' Pension Trust Fund v. Sidney

 Weinberger Homes, Inc., 872 F.2d 702, 704-05 (6th Cir.1988).

      Defendants argue that Mitsuiya’s allegations merely assert

 “common ownership,” ECF No. 25, PageID.513, and lack “factually

 specific allegations.” Tr. 10/15/20, ECF No. 36, PageID.812-13. The Court
 disagrees, identifying the following factual allegations in the record

 regarding each named defendant:

      a. FFT Auburn—owned 100% by FFT Technologies (ECF No. 35,

         PageID.794); controlled by the same four executives as the other

         named Defendants from May 17, 2013 to November 1, 2016 (¶

         307, ECF No. 23, PageID.404).

      b. FFT Sidney—shared a P.O. Box mailing address with FFT

         Technologies as of April 2018 (ECF No. 31, PageID.597-98);

         owned 100% by FFT Holdings, which also owns 100% of FFT

         Technologies (ECF No. 35, PageID.794); controlled by the same
                                     19
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.885 Filed 02/11/21 Page 20 of 25




         four executives as the other named Defendants from May 17,

         2013 to November 1, 2016 (¶ 307, ECF No. 23, PageID.404);

         jointly provided collateral to finance equipment leasing with

         FFT Technologies (¶ 318, ECF No. 23, PageID.406).
      c. Conform—controlled by the same four executives as the other

         named Defendants from May 17, 2013 to November 1, 2016 (¶

         307, ECF No. 23, PageID.404); registered as the assumed name
         for FFT Technologies, FFT Auburn, and FFT Sidney (Id. at ¶

         322, PageID.407).

      At this stage, these factual allegations are sufficient to assert

 claims of alter-ego liability against FFT Auburn, FFT Sydney, and

 Conform. See Ickes v. Nexcare Health Sys., L.L.C., 178 F. Supp. 3d 578,

 593 (E.D. Mich. 2016) (finding common ownership and mailing addresses
 sufficient to allege alter ego liability at motion to dismiss stage);

 Bodenhamer Bldg. Corp. v. Architectural Research Corp., 873 F.2d 109,

 112 (6th Cir. 1989) (affirming district court finding of alter ego liability

 after trial where officers of the corporations were the same and one

 corporation had acquired the others’ assets); Novo Nordisk A/S v. Caraco

 Pharm. Labs., Ltd., 450 F. Supp. 2d 757, 761 (E.D. Mich. 2006)

 (allegations of a controlling parent-subsidiary relationship enough to

 move past motion to dismiss stage). Plaintiff alleges the remaining

 elements of alter ego liability through its contention that Defendants hid

 the nature of their relationships and used Mitsuiya’s technology in
                                     20
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.886 Filed 02/11/21 Page 21 of 25




 violation of the TLA and without proper compensation, resulting in

 financial loss. ¶ 332-45, ECF No. 23, PageID.410-14. Therefore, the

 motion to dismiss Count IV of the FAC is denied.

    D.    Count V—Unjust enrichment
      Defendants next seek to dismiss Plaintiff’s unjust enrichment

 claims in Count V by arguing they are preempted by the Michigan

 Uniform Trade Secret Act (“MUTSA”) and its Maine analogue
 (“MeUTSA”). The MUTSA is meant to provide one uniform cause of

 action for trade secret misappropriation and displaces other state tort or

 civil remedies. MCL § 445.1908. The key question in evaluating

 preemption is whether the injury in question is solely due to

 misappropriation of a trade secret—if so, the only remedy is under the

 MUTSA, and common law unjust enrichment claims may not be pursued.
 Wysong Corp. v. M.I. Indus., 412 F. Supp. 2d 612, 623 (E.D. Mich. 2005).

 If additional conduct is alleged that involves activity other than stealing

 trade secrets, and that conduct leads to its own injuries, claims in equity

 (such as unjust enrichment) as related to those injuries can still move

 forward. The analysis under the MeUTSA is largely the same. See, e.g.,

 Workgroup Tech. Partners, Inc. v. Anthem, Inc., 2016 WL 424960, at *27

 (D. Me. Feb. 3, 2016). To pursue an unjust enrichment claim, a plaintiff

 must show the following elements: “(1) the receipt of a benefit by the

 other party from the complaining party and (2) an inequity resulting to

 the complaining party because of the retention of the benefit by the other
                                     21
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.887 Filed 02/11/21 Page 22 of 25




 party.” Karaus v. Bank of New York Mellon, 831 N.W.2d 897, 906 (Mich.

 App. 2012).

      Defendants argue that Plaintiff’s FAC uses the term “trade secret”

 very liberally, and so there can be no unjust enrichment claim because
 all of Plaintiff’s claimed injuries are solely due to misappropriation of

 trade secrets. ECF No. 25, PageID.516. Plaintiff counters that some of

 the information that it provided to Defendants was “sales knowhow and
 marketing information and strategy” that does not constitute trade

 secrets, and therefore it should be permitted to recover for the unpaid use

 of those resources under an unjust enrichment theory. ECF No. 31,

 PageID.602.

      At this stage, Plaintiff’s position is sufficient to prevail against the

 motion to dismiss. Taking its allegations as true, it provided some
 “knowhow” and “strategy” to Defendants that was of value—it helped

 Defendants successfully win contracts with Toyota. ECF No. 31,

 PageID.602. At least some of these categories of information are not

 alleged by Plaintiff to have been protected as trade secrets. Id. Lastly,

 that provision of information went uncompensated. Id. This kind of

 injury is not preempted by the MUTSA or the MeUTSA.

      These allegations are sufficient because “know-how” is not by

 definition a trade secret: the Sixth Circuit has indicated that courts at

 the summary judgment stage should look into the nature of “know-how”

 to determine whether it is a trade secret such that related claims might
                                     22
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.888 Filed 02/11/21 Page 23 of 25




 be preempted, or not. See, e.g., Oldnar Corp. v. Panasonic Corp. of N. Am.,

 766 F. App'x 255, 268 (6th Cir. 2019) (“On remand, the district court is to

 determine whether Nartron’s alleged ‘know-how’ satisfies MUTSA’s

 definition of ‘trade secret.’”). Additionally, determining whether a
 claimed injury is due to misappropriation of a trade secret requires an

 extensive and fact-specific inquiry. Courts in both states have articulated

 a series of factors to help determine whether something is, in fact, a trade
 secret. See Wysong, 412 F. Supp. 2d at 626; Blue Sky W., LLC v. Maine

 Revenue Servs., 215 A.3d 812, 824 (Me. 2019). At this stage, there is scant

 information in the record that would permit the Court to assess these

 factors, and Defendants are unable to show there is “no set of facts” that

 would support Plaintiff’s position.

      After discovery has been completed, Defendants may wish to
 reassert their argument that Plaintiff’s sales and marketing know-how

 qualified as trade secrets. But for now, the proper inquiry is whether

 Plaintiff has successfully alleged an injury that (1) meets the elements of

 unjust enrichment and (2) does not involve information that is

 unquestionably a trade secret such that it would be preempted by the

 MUTSA and MeUTSA. Consequently, Defendants’ motion to dismiss

 Count V is denied.




                                       23
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.889 Filed 02/11/21 Page 24 of 25




    E.    Motion to Strike

      Lastly, the Court will briefly address Defendants’ motion to strike.

 Courts can strike “redundant, immaterial, impertinent, or scandalous

 matter” from pleadings. Fed. R. Civ. P. 12(f). However:
      Motions to strike are viewed with disfavor and are not
      frequently granted. Brown & Williamson Tobacco Corp. v.
      United States, 201 F.2d 819, 822 (6th Cir.1953); Lunsford v.
      United States, 570 F.2d 221, 229 (8th Cir.1977). The function
      of the motion is to “avoid the expenditure of time and money
      that must arise from litigating spurious issues by dispensing
      with” them early in the case. Kennedy v. City of Cleveland,
      797 F.2d 297, 305 (6th Cir.1986) (quoting Sidney–Vinstein v.
      A.H. Robins Co., 697 F.2d 880, 885 (9th Cir.1983)).

 Operating Engineers Local 324 Health Care Plan v. G & W Const. Co.,

 783 F.3d 1045, 1050 (6th Cir. 2015).

      Defendants take issue generally with the length of the complaint

 and cite several specific phrases and sentences they find “immaterial,

 impertinent, or scandalous.” ECF No. 25, PageID.518-21. But they

 neither specify with particularity exactly what the Court should strike,

 nor do they ask to strike any claims in full. Nothing Defendants ask this

 Court to do would increase efficiency or dispense with “spurious issues,”

 and nothing in the FAC violates Fed. R. Civ. P. 12(f) in a way that

 warrants this extreme remedy. The motion to strike is therefore denied.




                                     24
Case 2:20-cv-10941-TGB-RSW ECF No. 38, PageID.890 Filed 02/11/21 Page 25 of 25




                              CONCLUSION

       For all of the foregoing reasons, Defendants’ motion to dismiss

 (ECF No. 25) is GRANTED in part and DENIED in part. The motion to

 dismiss FFT Inc. as a Defendant and to dismiss Count I of the FAC is
 GRANTED, while the motion to dismiss parts of Counts II and III as

 well as Counts IV and V of the FAC is DENIED. Counts II-V of the FAC

 therefore survive in full, except for any allegations against FFT Inc. The
 motion to strike is also DENIED.

      Because it does not appear that any amendment would cure the

 deficiencies regarding the claims against FFT Inc. set out in Count I, that

 Count of the FAC is DISMISSED WITH PREJUDICE.

      SO ORDERED, this 11th day of February, 2020.


                                    BY THE COURT:




                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge




                                     25
